Title: To John Adams from Jan Heefke, 7 June 1782
From: Heefke, Jan
To: Adams, John



Amsterdam den 7 den Junÿ 1782
Eminent Heer!

Zeer lang, heb ik vierrig en hartelijk gewenscht, in Noord America te zijn; maar noojt is mijn wensch vervult: voor grote 3 maanden geliet het zig als ofick er kommen zou; ik verzochte den Heer Willem Hooft (die mij kent) zijn welE: mogte mij daar toe verhelpen die Heer sturde mij naar den Heer Jan de Nuviele, die mij ooik niet alleen mijn verzoek gratie selijk toe stond; maar mij daar en boven beloofd i ginter verders voort tehelpen; tog ik moste noch twe maanden wachten; eer een Schip van zijn Edele daar naar toe ginck: maar helaas! toen de twe Maanden om waaren liet hij mij weeten: hij had geen Schip of geleegen hijd mij te help en. Toen heb ik gins en weer gedacht of er geen uitkomst vor mij was. In tuschen Quwam mij ter kennis, dat hier een Heer is die; aan Zienlijke onbebauwde Landen in Noord America, zowel in Canada, alsook boven Albani, aan de Rifier die op Nieu York uit loopt; te verkoop en heeft; maar hier noch nietzs verkocht. Eendeel van dezelanden waarg waaren licht tot Baulanden te maaken, door een bende Glas blaasers. Het is ongeluckig voor mij dat het mij aan de Middelen ont breek anders zag ik kans; in wijnig Jaaren veele Deuzenden Ackers tot de vrucht baarste Landen te maaken; door dien weg. Want bij mij te lande, in het Meeklenburgse is die Afferey veel Jaaren sterck gedreeven; maar haut nu viel op uit gebreck van Hout: daar zou men de schoonste Benden hiertoe kunnen krijgen: wist ik maar raat, om mijn gebreck te helpen. Vertoorn U niet Groote Minster! dat een Man U eene Gunst kompt afsmeken; die hij weet dat U licht te doen zalzijn: terwijl ik teffen weet, dat UWE Exelentie met een Mensch lievend Gemoed bezielt is: die gerne Ymanden geluckig maak: en ik ben licht geholpen door U. Groote voorspraack, en Aanzien in mijn , ik ben dan een der geluckigste der Menschen op de Waerld; en zal toonen en dat ik uit zodanigen Stuck Land; meen ick te voortbrengzelen zal weeten te halen: zodat, UWE Exelentie zich niet over die weldaat zal behoeven te schamen; maar vergnoegen daar van hebben. Op volgende Wijs was ik tehelpen: dor de voorspraack en Aanzien van UWE Exelentie. Ik zaude dien Heer, die dit Land te koop heeft in de eerst koomende Jaaren Kunen betaalen: die zich dat ook wel zal laaten gevallen. En die mij de noodige Penning daartoe verstreckten kon ik in de twe volgende Jaare met gemack betaalen. Het Stuck Land dat aan de Groot Rivier lijt en is met een klijne Rifier door sneeden zau uitneemend tot Zodanigen onder neeming geschickt zijn. Het is groot  5000 Ackers, en zou op f12000 beloopen. en de Penningen die tot de onder neeminge verijst zouden werden. Zouden op f7000 beloopen: want hier toe zau een Troep van ruim 30 glas blaasers noodig zijn. Want de uit rusting, en de Transport is de grooste beswaarnis maar, integendeel; waneer zij ook eerst aan ’t werck zijn kunen ze tenminsten in 4 Jaar 10 à 1200 kisten glas maaken; behalven veele Deuzenden Vleschen die altijd voor ’t arbijds loon gereekend werden. Dus, kon ik, (wanneer ik ook maar rekend dat ik f10 voor ijder kist kreg) f10000 vrij geld over hauden, waar uit ik dan licht, dat Capitaal kon afdoen m/Vier Jaaren, wat was ik dan niet een Gluckig Mensch! door UWE Exelentie! Ik heb niet meer als reum 2000. Guldens in handen noodig, (en hier voor kan ik van verschijde Zeer braave Landens; een regt goedgetuignis van mijn Eerlijk en braf bestaan brengen) den rest zau men naar goed vinden, per Wissel kunen overmaaken, of ginter dor een begoetman laaten geven: di ook int vervolg Inspectie van mijn doen kan neemen. Een eerlijk Man steld zig gerne onder alle verbanden. Het UWE Grooteminister! van een Gluckig Land! UWE Exelentie is het licht (:een Man die hier 12 Jaaren, met alle tegenspoed en dimaar uit te denken zijn gewostelt heeft) te helpen, door u groot Aanzien. Het zal mij aan gen vieglantie ontbreken. Ik kan mij met grond flattiren dat ik de Econimi en bezonders den Land bau, vervoiking, als ook de Gronden; als ook de verschijden Arten van behandlingen, welversta.
Noch maals Groote Minister smeek ik om vervuling van mijn verzoek. Tog zal U besluit met Lijzaamhijd aanneemen. Noch een onderdaanigbede; laat Uwe Exelentie mij U besluit door wijnig Leteren toekommen.
Ik verzoek om gunstig vergfnis van mijn vrijhijd van doen. En blijve met de Grooste Ondaanighijd.
UWE Exelenties.
Zo UWE. Exelentie, een bedruik perzoon met een Letterje be eeren mogte, zo is mijn Adres. bij de Weduwe Altinaa op de Achter Burchwal bij ’t Emder of Friesse Post Camtoor.

Onder Danige Dienaar
Jan Heefke

